Roach and Parris lived together, and after Parris bought the mare, Roach offered to trade her as his own property.
His Honor charged, that if the jury believed the trade for the mare between Andrews and the plaintiff was a fair and bona fide transaction, they should find for the plaintiff, and that the creditors of Roach could not follow the mare, as the proceeds of the sale of the land into the hands of the plaintiff; and that the plaintiff's right could not be affected by any fraud in the sale of the land to Sykes, or to Parris, the plaintiff.
Verdict for the plaintiff. Judgment and appeal.
We concur with his Honor. Suppose there was bona fides in the transactions, by which Sikes, with the consent of Roach, conveyed the land to Parris, and took in payment therefor, a note of $50, due by Roach to Parris; then Roach had no further interest in the land: it belonged to Parris, and he became the owner of the mare, for which he gave the land in exchange.
Or, suppose there was mala fides, (which is the view of the case as presented to the jury,) and that Roach, when he paid for the land, had the title made to Sikes, for the purpose of defrauding creditors; and afterwards, with the same fraudulent intent, shifted the title into the hands of Parris, and to cover the transfer, concocted the note to serve as the ostensible consideration, paid by Parris, who, in fraud of creditors, held the land on a secret trust for Roach; and that, with his consent, he exchanged the land for the mare and held her on the same secret trust; Roach had no interest which could be sold under executions, either by force of the Statute of Elizabeth, or of the *Page 59 
act of 1812. This is settled. RHEM v. TULL, 13 Ired. 57. PAGE v. GOODMAN, 8 Ired. Eq. 16. It is true, the subject in these cases, was land; but there is no distinction between land and personal property in this particular.
The Statutes above referred to put both species of property on the same footing, and a case like the present does not come within the operation of either.
Judgment affirmed.